Citation Nr: 1550063	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  11-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis and related sinus headaches. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990, from September 1999 to May 2000, and from January 2004 to March 2005, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran has not requested, and the record does not reflect, that he is unemployable as a result of his service connected disabilities.  As such, the issue of entitlement to a rating for total disability due to individual unemployability (TDIU) is not before the Board.

In the statement in support of the claim accepted in lieu of a Form 9 in June 2011, the Veteran raised the issue of entitlement to service connection for a lower respiratory disorder.  This claim is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's symptoms are manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for chronic frontal sinusitis have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 6512 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been compliance with VA's duty to assist.  The record in this case includes a VA examination report and lay evidence from the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded a pertinent VA medical examination in February 2011.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The Board finds that the VA examination report is sufficient for adjudicatory purposes, since it is based on the Veteran's medical history and described findings in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Service connection is in effect for allergic rhinitis with sinus headaches, which is currently evaluated as noncompensably disabling under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  38 C.F.R. § 4.97 (2015).  A 10 percent rating may be granted for rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating may be granted for rhinitis with polyps.  Any lesser symptoms may be service connected at a noncompensable rate.  

In grant service connection for sinus headaches, the RO has also established service connection for sinusitis.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  As such, the Board must consider whether a higher rating is also warranted for sinusits.  In this regard, under Diagnostic Code 6512 for chronic frontal sinusitis, a 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

Facts and Analysis

The Veteran has reported that he did not experience sinus problems prior to his deployment in Iraq from 2004 to 2005.  Since then, however, he reports frequent nose bleeds, head congestion, chronic sinus headaches, and frequent sinus infections, sometimes resulting in chest congestion.  The Veteran also reports occasional respiratory difficulties, irritation of his throat, and a recurrent hacking cough.  The Veteran's lower respiratory symptoms have been referred to the AOJ for further development and assessment.

The Veteran is currently rated under the rhinitis diagnostic code which contemplates nasal blockage and polyps, which he does not have, and fails to take into account his headache symptoms.  The diagnostic code for chronic frontal sinusitis is a more appropriate choice as it contemplates the Veteran's chronic sinus headaches, frequent sinus infections, and difficulty finding effective treatment.

The lay and medical evidence, including the findings of the February 2011 VA examination, reflects the Veterans symptoms are manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  These symptoms are contemplated by a 30 percent rating for chronic frontal sinusitis.   

A 50 percent rating is not warranted, however, because the evidence does not reflect the Veteran has undergone numerous surgeries for his sinus problems or that he has chronic osteomyelitis.  Indeed, the Veteran does not report otherwise.

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The rating criteria for the 30 percent rating contemplate the severity and symptoms of the Veteran's sinus symptoms.  The Veteran's sinus disability is manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.   These manifestations of the Veteran's disabilities are contemplated in the general schedule of ratings for respiratory disabilities located at 38 C.F.R. § 4.97.  The rating criteria are therefore adequate to evaluate the Veteran's sinusitis, and referral for consideration of extraschedular rating is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits,, an initial rating of 30 percent for chronic frontal sinusitis is granted.  

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


